IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JESSICA L. JONES,                           : No. 48 WAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MARIE H. PLUMER, ADMINISTRATRIX OF          :
THE ESTATE OF JAMES J. STOVER,              :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2020, the Petition for Allowance of Appeal is

DENIED.